Citation Nr: 1502102	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral pes plans.  

2.  Entitlement to a compensable evolution for mechanical low back strain prior to October 23, 2012.  

3.  Entitlement to an evaluation in excess of 10 percent for mechanical low back strain since October 23, 2012.  

4.  Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) with anhedonia.  

5.  Entitlement to a compensable evaluation for healed stabbing wound of the left palm.  

6.  Entitlement to a compensable rating for left patellofemoral syndrome.  
 
7.  Entitlement to a compensable rating for right patellofemoral syndrome.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from September 2003 to September 2007.  
 
This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), in Hartford, Connecticut.  

The issues of entitlement to a compensable rating for left and right patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to October 23, 2012, mechanical low back strain was manifested by forward flexion of the thoracolumbar spine limited to 90 degrees, the combined range of motion of the thoracolumbar spine was greater than 120 degrees and muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour or vertebral body fracture with loss of 50 percent or more of the height was not shown.  

2.  Since October 23, 2012, mechanical low back strain is manifested by forward flexion of the thoracolumbar spine limited to 65 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis is not shown.  

3.  PTSD with anhedonia is manifested by occupational and social impairment with deficiencies in most areas but not total occupational and social impairment.  

4.  Healed stabbing wound of the left palm is not painful, unstable and/or greater than 39 square cm.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for mechanical low back strain prior to October 23, 2012 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a rating higher than 10 percent disabling for mechanical low back strain since October 23, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237.

3.  The criteria for a uniform rating of 70 percent, but no higher, for PTSD with anhedonia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411.

4.  The criteria for a compensable rating for healed stabbing wound of the left palm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2010 and February 2011, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.

ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Back 

The Veteran appeals the denial of a compensable rating for mechanical low back prior to October 23, 2012 and a 10 percent rating thereafter.  His disability is rated under Diagnostic Code 5237. 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

After a review of the evidence, the Board finds that a compensable rating for mechanical low back strain is not warranted prior to October 23, 2012.  In this regard, the March 2011 VA examination shows forward flexion of the lumbar spine to 110 degrees.  Range of motion overall was not limited by pain, fatigue, weakness, lack of endurance or incoordination and there was no additional loss of function due to fatigue, weakness, lack of endurance and/or incoordination with repetition.  

The December 2011 VA examination revealed forward flexion of the back was to 90 degrees or greater.  There was no additional limitation in range of motion of the spine following repetitive use testing.  The Board notes that while the December 2011 VA examination revealed objective evidence of painful motion began at 10 degrees, this finding appears to be an anomaly rather than a true depiction of the Veteran's disability during this period.  In this regard, examinations before and after this examination disclose lumbar flexion limited to at most 90 degrees when considering pain.  
During this period of time, the more probative evidence of record shows forward flexion of the lumbar spine was functionally limited to at most 90 degrees.  The Board also notes that the VA examinations disclose that the combined range of motion of the thoracolumbar spine was greater than 120 degrees and there was no showing of muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  While the Veteran complained of painful motion during this time, the Board notes that 38 C.F.R. § 4.59 is not applicable as arthritis of the spine was not documented during this time.  Rather, the December 2011 VA examination revealed negative findings.  Accordingly, a compensable rating for mechanical low back strain prior to October 23, 2012 is not warranted.  

Based on the evidence presented, the Board also finds no basis for assigning a rating higher than 10 percent for the Veteran's mechanical low back strain since October 23, 2012.  In this regard, the more probative evidence establishes that forward flexion of the thoracolumbar spine is greater than 60 degrees.  To that end, VA examination in October 2012 disclosed flexion to 65 degrees with objective evidence of painful motion at 70 degrees.  Additionally, the combined range of motion of the thoracolumbar spine is shown to be much greater than the 120 degrees required for the next higher rating.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis also is not shown on examination.  As such, the criteria for a rating higher than 10 percent for mechanical low back strain have not been met for this period of time.  

In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met for any period of time addressed above.  To the extent that the Veteran reports lumbar pain, the Board notes that the 10 percent rating contemplates perarticular pathology productive of painful motion.  38 C.F.R. § 4.59.

For both periods addressed above, the Board notes that a higher rating is not warranted based on incapacitating episodes.  In this regard, the Veteran has not reported any incapacitating episodes.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, and indeed, in light of the lack any assertion on the part of the Veteran that the criteria for incapacitating episodes have been met, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

With regard to neurologic abnormalities, the Board notes that no neurologic manifestations originating from the lumbar spine have been identified.  

PTSD 

The Veteran appeals the denial of a rating of 50 percent disabling for PTSD with anhedonia prior to October 23, 2012 and a 70 percent disability rating thereafter.  The Board notes that the Veteran was granted a temporary total evaluation for his PTSD with anhedonia from December 8, 2010 to March 30, 2011, after which the scheduler evaluation resumed.

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders. 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

 A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126 .

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id. A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Id. A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for PTSD with anhedonia is warranted.  A 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Given the evidence discussed in the VA examinations, VA outpatient treatment records and the lay statements of record, the Board finds that occupational and social impairment with deficiencies in most areas has been shown since the date of claim.  

In this regard, during this period of time, the Veteran was isolated and endorsed symptoms of suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, difficulty establishing and maintaining effective work and social relationships, flattened affect, anxiety, suspiciousness and depressed mood.  The Board is mindful that the December 2011 VA examiner only found that the Veteran's disability caused occupational and social impairment with reduced reliability and productivity.  The Board notes, however, during the same examination the above symptoms were endorsed.  The Board also notes that the Veteran was hospitalized for three months in early 2011 for his PTSD.  In light of the above, the Board finds that the criteria for a 70 percent rating for PTSD is warranted since the date of claim.  Hence, entitlement to a 70 percent rating for PTSD is granted from September 24, 2010.

The Board, however, finds against the assignment of a rating higher than 70 percent for PTSD with anhedonia for any period during this appeal as a majority of the type of criteria contemplated for a 100 percent rating under Code 9411 have not been demonstrated.  To that end, the VA examinations disclose that the Veteran is alert, cooperative and oriented.  There is no evidence of thought disorder, hallucinations and/or delusions.  His judgment and insight are generally intact and his grooming and hygiene appropriate.  Although he reported short term memory deficits during the October 2010 VA examination, there was no evidence of cognitive dysfunction or memory impairment.  

During this time, the Veteran reported that he liked to be alone.  The October 2010 VA examiner noted that the Veteran was quite isolated.  The VA examiner, however, opined that the Veteran appeared to be functioning well with a few residual symptoms and that his symptoms are unlikely to affect his social or vocational function to any significant degree.  It is noted that he spent time caring for his infant son, ran, exercised and enjoyed football.  In February 2011, he also reported having social support from family.  

The Veteran worked as a case manager and reported in the June 2011 VA examination that he enjoyed his job.  The December 2011 VA examiner found that the Veteran's disability caused occupational and social impairment with reduced reliability and productivity.  Furthermore, the October 2012 VA examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiners did not find that there was total occupational and social impairment.  

The Veteran reports and/or endorses symptoms of isolation, anxiety, panic attacks, irritability, hypervigilance, continued difficulties in interpersonal relations, restricted range of affect, feeling of detachment or estrangement from others, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, intrusive thoughts, avoidance, hypervigilance, enhanced startle, anxiety, impaired impulse control, and obsessional rituals which interfere with routine activities, such symptoms, however, do not warrant a 100 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  

As shown, there is evidence of occupational and social impairment.  The evidence, however, is devoid of a showing of total occupational and social impairment.  The Veteran remains employed despite some occupational impairment.  He also has joint custody of his son, a decent relationship with the mother of his child and distant but otherwise "okay" relationship with his family.  The above demonstrates that he can maintain some relationships.  The Board also notes that there is no showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and/or any other symptoms of similar equivalence required for a total rating.  

Furthermore, although an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the Veteran's more probative GAF scores were 59 to 75 which is indicative of mild to moderate symptoms.  In the view of the Board, the GAF scores are consistent with the Veteran's PTSD symptomatology and no more than a 70 percent rating.

The Board acknowledges the Veteran's reports to include social and occupational difficulties.  While the Veteran has been competent and credible when reporting his symptoms, total occupational and social impairment is not shown by the record.  
In sum, the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with deficiencies in most areas.  The manifestations, however, even when accepted as credible, do not establish that there is total occupational and social impairment.  Neither the lay or credible medical evidence shows the Veteran's symptoms have been persistent or rises to the level required for a 100 percent evaluation.  

Left Palm

The Veteran appeals the denial of an initial compensable rating for healed stabbed wound of the left palm.  His disability is rated under Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm) warrants a 20 percent evaluation. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity. 

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Based on the evidence presented, the Board finds against the claim.  To that end, 
healed stabbing wound from an incident which occurred while enlisted now with very minimal residual impairment was diagnosed in April 2011.  In the October 2012 VA examination, the Veteran reported being cut with a box cutter on the left later aspect of the hand.  The scar was linear and 1 cm.  The scar was not painful and/or unstable, and did not result in limitation of motion.  The Board finds that the above findings do not warrant a compensable rating for healed stabbing wound of the left palm.  The scar associated with his disability is not painful, unstable and/or greater than 39 square cm.  At no time during this appeal has the scar been of the severity and/or of size so as to warrant a compensable rating under the rating criteria pertaining to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Accordingly, the claim is denied.  

All Claims 
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran reports his lumbar spine disability cause difficulties with sitting and standing.  The Board also acknowledges his reports of occupational and social impairment due to his PTSD.  The Board notes, however, that the manifestations of his disabilities to include pain and other functional limitations on appeal are contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for each disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current ratings.  There is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.


ORDER

Entitlement to an initial compensable rating for mechanical low back strain prior to October 23, 2012 is denied.  

Entitlement to an initial rating higher than 10 percent for mechanical low back strain since October 23, 2012 is denied.  

Entitlement to a uniform initial rating of 70 percent, but no higher, for PTSD with anhedonia is granted. 


Entitlement to an initial compensable rating for healed stabbing wound of the left palm is denied. 


REMAND

Although the Veteran was afforded a VA examination in relation to his claim in October 2012, the Board finds that a sufficient opinion was not obtained.  The VA examiner stated that there was no documented treatment for or complaints of pes planus in the service treatment records.  The Board notes, however, that in March 2004 the Veteran complained of left foot pain and he complained of right foot pain in April 2006.  As the service treatment records show complaints of foot pain, the Board finds that an opinion that takes into account this history should be obtained.  

Lastly, in an August 2013 rating decision, the RO decreased from 10 percent to 0 percent the Veteran's service connected left and right patellofemoral syndrome.  The Veteran expressed disagreement with the decision in August 2013.  The Veteran, however, has not been issued a Statement of the Case.  As such, a remand is necessary for the issuance of a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the October 2012 VA examiner.  The Veteran's claims file, Virtual VA and VBMS electronic files must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to whether the Veteran's preexisting bilateral pes planus was aggravated beyond its natural progression by service.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope of a medical professional conversant in VA practices.  A complete rationale should be given for all opinions and conclusions expressed.

2.  A statement of the case should be issued addressing the issue of entitlement to a compensable rating for left and right patellofemoral syndrome.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


